DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 02/02/21 has been acknowledged.
Applicant amended Abstract and Specification to overcome some of their objections presented by a Non-Final Rejection mailed 11/02/20. Applicant further cancelled Claims 2 and 13-14 and amended Claims 3, 6, 15, and 20 – to overcome rejections of some claims under 35 U.S.C. 112(a) and/or 112(b) and/or to overcome rejections of the independent Claim 6 over the referenced prior art. Applicant also added new Claims 22-24.

Status of Claims
Claim 17 was cancelled earlier.
Claims 1, 3-12, 15-16, and 18-24 are examined on merits herein.

Allowable Subject Matter
Claims 1, 3-12, 15-16, and 18-24 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 1 as: “the surface region surrounds the internal region”, in combination with other limitations of the claim.
Re Claim 6: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 6 as: “at both ends of the alloy semiconductor material layer, a second element-rich region is disposed between the internal region of the second portion and a corresponding adjacent isolation insulating layer”, in combination with other limitations of the claim.
Re Claim 15: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 15 as: “the second element-rich surface layer is disposed between the internal region of the second portion and at least one of the two isolation insulating layers”, in combination with other limitations of the claim.
Re Claims 3-5, 7-12, 16, and 18-24: Claims 3-5, 7-12, 16, and 18-24 are allowed due to their dependency on one of the independent Claims 1, 6, or 15.
The prior art of record include: Yu et al. (US 2015/0263096), Gupta et al. (NPL), and Chen et al. (NPL).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/23/21